Per Curiam,
It is not claimed that the city is proposing to interfere with the right of the plaintiff to furnish light to the citizens of Titusville by means of incandescent lamps. It is only intending to increase the number of street lamps for the purpose of lighting the streets of the city. The plaintiff does not dispute the right, and indeed the exclusive right, of the city to furnish street lamps in those portions of the city in which it furnished street lamps before the organization of the plaintiff company. But the plaintiff does claim that the city has no right to furnish street lamps in the territory which was not supplied therewith at the time of the passage of the ordinance No. 276. The city however did not impose any such restriction upon its right in that regard, and we are unable to discover any implied restriction of this kind in any part of the ordinance. The grant of power is general to supply “ light, heat and power by electricity to persons, partnerships and corporations in the city of Titusville, Pennsylvania, and territory adjacent thereto, and to erect a plant and poles and necessary fixtures -therefor, and run wires on the same on, over and under any and all streets, alleys and lanes in the said city under the supervision of the street committee.” This is a general grant of power to furnish electricity for light, heat and power in all parts of the city, yet it is not contended, and could not be, that it is in derogation either by expression or implication, of the city’s right to furnish street lamps in any part of the city where they were already furnishing them, and hence it is no derogation of the city’s right to provide them in any part of the city. There is indeed nothing said in the ordinance on the subject of street lighting, and hence while it may be conceded that the company could furnish street lamps anywhere if asked to do so, there is no grant of any exclusive privilege to furnish such lamps anywhere. Our decisions in the water cases are not analogous. There the whole function of furnishing water, all water was delegated to the company, the city yielding its own right to furnish any, and substituting the company to perform the duty in the city’s own place and stead. Having thus exercised its option to furnish, either by'itself or by another, and conferred the power entirely on another, we held it could not subse*7quently resume its original franchise to the detriment of its grantee. But there are no such facts here.
Decree affirmed and appeal dismissed at the cost of the appellant.